Citation Nr: 0206008	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  94-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.   

In the November 1992 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disabling 
rating under Diagnostic Code 9411, effective from March 25, 
1991, for the appellant's service-connected PTSD.  The 
appellant filed a Notice of Disagreement (NOD) in January 
1993.  At that time, he contended that an evaluation in 
excess of 30 percent was warranted for his service-connected 
PTSD, and that he was also entitled to an earlier effective 
date for the grant of service connection for PTSD.  A 
Statement of the Case (SOC) was issued in March 1993.  In May 
1993, the appellant's representative at that time, Ms. S.A., 
submitted a brief in support of the appellant's claim for an 
increase in his disability evaluation.  At that time, the RO 
accepted the brief in lieu of a VA Form 9 for the appellant's 
PTSD increased rating claim.  However, there is no evidence 
of record that shows that the appellant submitted a timely 
substantive appeal (VA Form 9) in regard to his earlier 
effective date claim.  See 38 C.F.R. § 20.202 (2001); Ledford 
v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  Accordingly, 
the claim for entitlement to an effective date prior to March 
25, 1991, for the grant of service connection for PTSD, is 
not before the Board for appellate consideration.


FINDINGS OF FACT

1.  The former schedular criteria, which was codified at 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 (1996), is 
more favorable to the appellant and has been applied in this 
case.   

2.  The evidence of record demonstrates that the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of such symptoms as depression, sleep 
difficulties, anxiety, an exaggerated startle response, 
suicidal ideation, flashbacks, nightmares, difficulty 
concentrating, hyperarousal, and unprovoked irritability, and 
that such symptoms render the appellant unable to retain or 
obtain employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 100 percent schedular evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.16(c), 4.132, Diagnostic Code 9411 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1991, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was a Vietnam 
combat veteran.  He indicated that after his return to the 
United States from Vietnam, he found himself getting easily 
irritated.  According to the appellant, he developed 
explosive behavior where he would harm his wife and kids or 
create problems at work.  He revealed that due to his 
explosive behavior, he had not been able to maintain a job 
for any respectable period of time.  The appellant noted that 
he also started having increasing difficulty falling asleep, 
and that he often had nightmares which would cause him to 
wake up in a cold sweat.  He reported that he had periods of 
depression, with feelings of alienation and hopelessness.  
The appellant's current complaints included difficulty 
sleeping without getting drunk, pervasive sense of 
hopelessness, uneasiness with people resulting in his getting 
into trouble, impulsivitity, and explosive behavior.  
According to the appellant, he had not been able to keep a 
job since his return from Vietnam, despite the fact that he 
had acquired a lot of good jobs, including working at General 
Motors and Chrysler.  The appellant revealed that although he 
was a good worker, within a short period of time, he would 
get into trouble or would just leave the job.

Upon mental status evaluation, there was no evidence of any 
perceptual distortion.  Attention was adequate, and the 
appellant was oriented in all three spheres.  His memory was 
good for both recent and remote events.  The appellant's 
speech was somewhat soft and deliberate, but well organized 
and coherent.  There was no evidence of thought blocking, 
looseness of association, or unrealistic or bizarre ideation.  
The appellant's demeanor reflected some degree of depression 
which seemed to be hidden behind his appearance of 
indifference.  The diagnoses included the following: (Axis I) 
(1) PTSD, with pervasive sense of alienation, depression, and 
avoidance of situations that would remind the appellant of 
Vietnam; he also had recurring nightmares that he could not 
remember, except that it would wake him from sleep with cold 
clammy perspiration, (2) insomnia, chronic, secondary to 
diagnosis one, (Axis II) currently the appellant appeared to 
have an avoidant personality disorder, but that was probably 
a manifestation of his PTSD, (Axis IV) the situations to 
which the appellant had been subjected while serving in 
Vietnam could be described as extreme to catastrophic, and 
(Axis V) the appellant's present level of functioning could 
be placed at a Global Assessment of Functioning (GAF) score 
of 50, with serious symptoms and serious impairment in social 
and occupational functioning. 

In September 1991, the examiner from the appellant's May 1991 
VA psychiatric evaluation submitted an addendum to his May 
1991 psychiatric evaluation report.  The September 1991 
addendum shows that at that time, the appellant was diagnosed 
with PTSD, with anxiety, depression, polysubstance abuse, and 
insomnia.  

In a July 1992 letter from Dr. Leonard W. Cohen, Vocational 
Rehabilitation Specialist at the Vet Center, to the 
appellant's representative at that time, Ms. S.A., Dr. Cohen 
stated that the appellant had received treatment for his PTSD 
at the Vet Center from March to August 1991.  Dr. Cohen 
indicated that the appellant's PTSD symptoms included sleep 
problems, nightmares, flashbacks, daytime intrusive thoughts, 
numbing of emotions, and self-medication.  According to Dr. 
Cohen, after the appellant's discharge, he had a sporadic 
work history, including working as a laborer and a farm 
worker, and was a drifter.  Dr. Cohen noted that the 
appellant had been in jail numerous times for burglary.  

In a September 1992 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the Board stated that the evidence of 
record showed that the appellant had served in the Republic 
of Vietnam from December 1965 to December 1966, and that his 
awards and decorations included the Combat Infantryman Badge 
and Air Medal.  It was the Board's determination that the 
appellant's currently diagnosed PTSD was the result of his 
experiences as an infantryman in the Republic of Vietnam.  
Thus, the Board concluded that PTSD was incurred in service.  

As per the Board's September 1992 decision, in a November 
1992 rating action, the RO granted the appellant's claim for 
service connection for PTSD.  At that time, the RO assigned a 
30 percent disabling rating under Diagnostic Code 9411, 
effective from March 25, 1991, for the appellant's service-
connected PTSD.  

In February 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examining physician noted that 
the appellant was currently an in-patient at the PTSD Unit, 
at the VA Medical Center (VAMC) in Dayton.  The appellant 
stated that since his last VA evaluation in September 1991, 
he had been hospitalized five times for severe depression, 
anxiety, and suicidal ideation.  He indicated that the 
frequent hospitalizations were a result of not being able to 
adjust to his life.  In addition, the appellant reported that 
his nightmares had become more severe and that as a result, 
he was drinking more alcohol and taking more drugs to help 
him sleep at night, which resulted in less and less control 
over his life.  The appellant noted that he had made two 
suicidal attempts since 1991, and that there had been one 
previous attempt earlier in his life when he returned from 
Vietnam.  According to the appellant, he had been sober since 
September 1993 and was taking medication to help him sleep, 
but that he still only slept approximately two hours a night.  
The appellant reported that he was currently having more 
nightmares than ever before, possibly because he was in the 
PTSD unit and talking more about his experiences in Vietnam.  
He stated that he was also having recurrent recollections on 
a daily basis.  The appellant indicated that he used to hear 
voices in the late 1980's, but that he had not heard any for 
the past few years.  

In the appellant's February 1994 VA psychiatric evaluation, 
the appellant revealed that his socialization was very 
restricted and that he had no friends and did not like to 
socialize with anyone.  He stated that he stayed home most of 
the time and did nothing.  According to the appellant, he 
used to have flashbacks in the late 1980's.  The appellant 
stated that since his admittance into the PTSD unit, he 
started having flashbacks again and noted that he was 
recently smoking a cigarette outside when he saw a Viet Cong 
behind a tree and he ran inside. 

According to the appellant, he was a high school graduate and 
had attended Ohio University from 1976 to 1977.  The 
appellant indicated that he was married from 1968 to 1973 and 
had three children.  He noted that he had worked for the 
Chrysler Company from 1968 to 1971 as an assembly-man and 
that that was the longest period of time that he had worked 
anywhere.  According to the appellant, he also worked as a 
doorman at the Sheraton Inn in Atlanta, from 1985 to 1987, 
and as a cable repair specialist in Atlanta for six months 
for Ted Turner Communications.  The appellant stated that he 
lost his job because of excessive absenteeism.  He noted that 
he worked at the Atlanta Constitution Newspaper for one year.  
The appellant revealed that most of the time, it was his 
addiction that interfered with his ability to maintain his 
employment.  According to the appellant, he had served five 
months in prison due to petty thefts which were charged to 
him as grand theft.  

Upon mental status evaluation, the examining physician stated 
that throughout the interview, the appellant was shaking a 
lot and his legs were constantly shaking.  The appellant 
admitted that he was anxious and nervous because of the 
interview.  The appellant's personal hygiene was adequate, 
and he related to the examiner in a relevant and coherent 
manner without any pressure in his speech.  The thinking 
process showed no evidence of tangential thinking, loose 
association, flight of ideas, or thought blocking.  There was 
no evidence of any formal psychotic process, and the thought 
content showed no delusions, ideas of references, or 
obsession.  The perceptual system showed no evidence of 
auditory hallucinations, nor did he appear to be responding 
to his immediate environment in a distorted manner.  The 
appellant noted that he used to hear voices in the past, but 
none lately.  The appellant's affect was anxious and 
depressed.  He stated that he was suicidal "off and on," 
although he denied having any current suicidal ideation.  The 
appellant denied any homicidal ideation.  He was found to be 
alert, coherent, and well oriented to time, place, and 
person.  His judgment and insight were both intact.  The 
diagnoses included the following: (Axis I) (1) PTSD, (2) 
alcohol abuse in remission for five months, (3) cocaine abuse 
in remission for five months, and (Axis V) current GAF score 
of 55; past one year GAF score of 55.  The examiner stated 
that there was some evidence of an increase in the severity 
of the appellant's features of PTSD, and that his nightmares 
were occurring on a daily basis.  According to the examiner, 
the appellant's flashbacks had recurred for the first time 
after several years and his recollections were now on a daily 
basis.  The appellant's sleep pattern was very poor.  The 
examiner noted that in the past two years, the appellant had 
become depressed more often and had made two suicide 
attempts, as opposed to only one in the remote past when he 
came back from Vietnam.  

In June 1994, the RO received inpatient treatment records 
from the Dayton VAMC which showed that the appellant was 
hospitalized from January 31, 1994 to June 8, 1994, in order 
to participate in the PTSD program.  During his 
hospitalization, the appellant participated in stress 
management and individual and group therapy.  Upon his 
discharge, he was diagnosed with PTSD.  

In a July 1994 rating action, the RO increased the 
appellant's disabling rating for his service-connected PTSD, 
from 30 percent to 50 percent disabling, effective from March 
25, 1991.  In addition, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from January 31, 1994 
to June 30, 1994, based on the appellant's hospitalization 
for PTSD.  The RO further noted that from July 1, 1994, the 
appellant's 50 percent evaluation would be reinstated.  

A VA Final Summary shows that the appellant was hospitalized 
from January 5, 1995 to January 20, 1995, after complaining 
of depression.  Upon admission, the appellant gave a history 
of PTSD and substance abuse.  He stated that recently, he 
felt like he was under a lot of pressure, and that he was 
planning to take sleeping pills to commit suicide.  The 
appellant reported that the symptoms started a week ago and 
that he began re-abusing drugs.  He noted that he had been 
having flashbacks and nightmares which had been worse in the 
past few months.  He denied any visual hallucinations or 
manic symptoms.  Upon his discharge, the diagnoses were PTSD 
and polysubstance abuse.  The appellant was transferred to a 
PTSD program at the Dayton VAMC.   

A Final Summary (Summary) from the Dayton VAMC shows that the 
appellant was hospitalized from January 23, 1995 to March 8, 
1995, in order to participate in a program to help relieve 
his PTSD symptoms, which included flashbacks and nightmares.  
According to the Summary, the appellant participated in group 
and individual counseling while in the program.  Upon his 
discharge, he was diagnosed with the following: (1) PTSD, and 
(2) substance abuse, alcohol and cocaine.  

In a May 1995 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from January 5, 1995 
to March 31, 1995, based on the appellant's hospitalization 
for PTSD.  The RO further noted that from April 1, 1995, the 
appellant's 50 percent evaluation would be reinstated.

A Hospital Summary from the Dayton VAMC shows that the 
appellant was hospitalized from June 13, 1995 to July 4, 
1995, following an overdose of Trazodone.  After the 
appellant was stabilized, he stated that he had been 
depressed for the past two weeks, with decreased sleep and 
appetite and some suicidal ideations followed by an attempt.  
The appellant indicated that he felt hopeless about his 
situation, and had been plagued by flashbacks.  Upon his 
discharge, he was diagnosed with the following: (Axis I) (1) 
cocaine dependence, (2) alcohol dependence, (3) PTSD, (Axis 
IV) chronic substance abuse and poor social support, and 
(Axis V) GAF score of 45 to 50 upon admission; GAF score of 
60 upon discharge.   

A Hospital Summary from the Dayton VAMC shows that the 
appellant was hospitalized from July 23, 1995 to August 3, 
1995, after presenting himself to the Emergency Department in 
an intoxicated state.  Upon admission, the appellant stated 
that he had been having a resurgence of nightmares and 
flashbacks, and that he had been abusing both alcohol and 
cocaine.  The appellant complained that he had been isolating 
himself and had been having difficulty with sleep.  He 
reported poor motivation, feelings of hopelessness and 
worthlessness, poor energy, and poor concentration.  Upon his 
discharge, he was diagnosed with the following: (Axis I) (1) 
substance induced mood disorder, (2) rule out major 
depression, (3) cocaine dependence, (4) alcohol dependence, 
(5) cannabis abuse, (6) PTSD, (Axis IV) low social support, 
chronic substance use, and (Axis V) GAF score of 40 on 
admission; current GAF score of 61.  

In an August 1995 rating action, the RO assigned a temporary 
100 percent evaluation under Paragraph 29, from June 13, 1995 
to July 31, 1995, based on the appellant's hospitalization 
for PTSD.  The RO further noted that from August 1, 1995, the 
appellant's 50 percent evaluation would be reinstated.

A Hospital Summary from the Brecksville VAMC shows that the 
appellant was hospitalized from August 4, 1995 to September 
18, 1995, for alcohol dependence and detoxification.  Upon 
admission, it was noted that the appellant had been 
transferred from the Dayton VAMC where he had been admitted 
due to exacerbation of his PTSD symptoms with suicidal 
attempt via overdose.  The mental status evaluation showed 
that the appellant's mood was anxious.  He was dysthymic, and 
his affect was controlled.  There was no evidence of 
psychosis, and no suicidal or homicidal ideations were 
expressed.  Sensorium and cognitive functions were intact.  
Insight and judgment were poor.  It was noted that the 
appellant represented minimal suicidal risk at the time of 
admission.  Upon discharge, he was diagnosed with the 
following: (Axis I) (1) alcohol dependency, (2) cocaine 
dependency, (3) PTSD, and (Axis II) personality disorder, not 
otherwise specified with antisocial features.  

In March 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had 
approximately six to seven flashbacks a week.  The appellant 
indicated that his flashbacks were frightening and lasted a 
couple of minutes.  He noted that his flashbacks were 
sometimes triggered by the sight or sounds of planes and 
helicopters.  The appellant reported that it was hard for him 
to be "around a lot of people" because it made him very 
nervous and anxious.  He revealed that loud noises had a 
similar effect on him.  According to the appellant, it was 
hard for him to get close to anybody.  When specifically 
asked about his sleep, the appellant stated that he slept 
approximately two to three hours every night because of his 
nightmares.  He indicated that once he woke up, he was unable 
to go back to sleep.  The appellant noted that he was 
"depressed a lot."  He admitted to thinking about suicide 
"a couple of times," in the last year, but denied any 
current desire, intention, or plan to kill himself or harm 
someone else.  The appellant also complained about 
hallucinations where he saw "Vietnamese and Chinese with 
their hats on."  According to the appellant, his 
hallucinations occurred about two times a day.  The appellant 
noted that he had been sober since July 1995.  He stated that 
his flashbacks and nightmares had gotten worse because he was 
sober and was "dealing with more and more."  The appellant 
stated that since September 1995, he had been living in his 
girlfriend's house.  He reported no history of physical abuse 
towards his girlfriend.  The appellant indicated that his 
strongest emotional bond was with his mother.  According to 
the appellant, he had not worked since 1994.  He denied any 
hobbies or interests, and he described his daily routine as 
getting up, drinking coffee, and then watching television.  
The appellant revealed that he had three children, but that 
he had very little contact with them.  

Upon mental status evaluation, the appellant was alert and 
oriented in all spheres.  He was casually but appropriately 
dressed and groomed.  The appellant was generally cooperative 
and pleasant; however, eye contact was poor.  The appellant's 
speech was clear and fluent, and his thoughts were coherent 
and relevant to the topic at hand.  Although he admitted to 
daily visual hallucinations, none were evident during the 
interview, and there was no evidence of delusional thinking.  
No formal thought disorder was present.  The appellant's mood 
was initially very anxious and he showed some motor 
restlessness, shaking his legs even while sitting in the 
waiting room before the interview.  Occasional tearfulness 
was evident while describing the content of his flashbacks 
and nightmares.  The diagnoses included the following: (Axis 
I) (1) PTSD, chronic, (2) cocaine dependence, early full 
remission, (3) alcohol dependence, early full remission, 
(Axis II) personality disorder not otherwise specified, with 
antisocial features, (Axis IV) (1) Vietnam combat, (2) 
unemployment, (3) inadequate finances, and (Axis V) GAF score 
of 50; GAF score of 50 for the past year.  

Following the mental status evaluation, the examiner stated 
that overall, the appellant did not appear to show a 
significant change in symptomatology from his last 
evaluation.  Nightmares, flashbacks, tendency to isolate 
himself, difficulty relating to others, and poor sleep 
continued to be the appellant's major areas of concern.  
According to the examiner, overall, those appeared to have 
remained at the same level of intensity and frequency 
reported during the last evaluation.  Although the appellant 
reported visual hallucinations, none were evident during the 
interview, and no formal thought disorder appeared present.  
It was the examiner's opinion that the appellant's PTSD 
appeared to show a fairly stable and predictable course at 
that time.  

In an October 1997 rating action, the RO assigned a temporary 
100 percent evaluation under Paragraph 29, from August 23, 
1995 to September 30, 1995, based on the appellant's 
hospitalization for PTSD.  The RO further noted that from 
October 1, 1995, the appellant's 50 percent evaluation would 
be reinstated.   

A Discharge Summary from the Dayton VAMC shows that the 
appellant was hospitalized from February 17, 1998 to May 15, 
1998, for further evaluation and stabilization of his PTSD 
symptoms which included nightmares, increased anger, and 
flashbacks.  While the appellant was hospitalized, he 
participated in group and individual counseling.  Upon 
discharge, he was diagnosed with PTSD and a history of 
cocaine and alcohol dependence.  

In a July 1998 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from February 17, 1998 
to May 31, 1998, based on the appellant's hospitalization for 
PTSD.  The RO further noted that from June 1, 1998, the 
appellant's 50 percent evaluation would be reinstated.

A VA psychiatric evaluation was conducted in August 1998.  At 
that time, the appellant stated that he had three to four 
flashbacks a week and double that amount when it rained.  One 
common flashback involved him sitting in the rain in the dark 
waiting to ambush the enemy in Vietnam.  The appellant 
indicated that he was very "jumpy" in the face of loud 
sounds, ongoing noise, or in crowds of people.  He noted that 
he tended to avoid those types of circumstances as much as 
possible because he was so uncomfortable in them.  According 
to the appellant, he did not have any friends, and he did not 
trust people.   The appellant reported that he had nightmares 
almost every night and slept only a couple of hours each 
night.  He revealed that it was hard for him to sleep even 
when he was tired.  According to the appellant, he did not 
think past the present day because "tomorrow" would 
probably be a "messed up day."  He indicated that since his 
last VA psychiatric evaluation in 1997, he had completed the 
domiciliary-based PTSD program at the Dayton VAMC for a third 
time.  The appellant reported that his most recent treatment 
did not help him at all with his flashbacks, but that he did 
feel that he had learned to better handle his anger and 
explosive outbursts.  

In the appellant's August 1998 VA psychiatric evaluation, the 
appellant stated that he continued to live with a woman to 
whom he paid rent for his accommodations.  The appellant 
noted that he and the woman argued a great deal and that he 
would like to move out, but that he had insufficient funds to 
live on his own.  He indicated that he saw two of his three 
grown daughters approximately once every month and that he 
got along "okay" with them.  According to the appellant, he 
had not seen his youngest daughter in approximately four to 
five years.  He stated that he saw his mother about twice a 
month and that he got along well with her.  The appellant 
reported that for the past eight months, he had an incentive 
therapy assignment at the Dayton VAMC as a library aide.  He 
noted that in that position, he essentially sat at a desk and 
monitored the environment as people would come and go.  The 
appellant indicated that his typical work shift was for four 
hours and that usually during that period of time, nobody 
came in to use the library.  He described the incentive 
therapy assignment as a very quiet location "like another 
form of isolation."  The appellant thought that the therapy 
was good for him in that it got him out of the house, but he 
worried about having flashbacks in the library when someone 
else was there.  According to the appellant, he had no plan 
to move to another incentive therapy assignment and felt that 
he could not handle any more stress.  The examining physician 
stated that the appellant's medical record indicated that the 
appellant had received good evaluations of his performance in 
that particular incentive therapy assignment.  

Upon mental status evaluation, the examiner noted that 
although the appellant was cooperative, he was also anxious 
and uncomfortable throughout the interview.  The examiner 
stated that the appellant's legs were bouncing and that he 
was tapping his fingers most of the time.  The appellant 
acknowledged feeling increasingly anxious as the interview 
progressed, which he attributed to being in a small office.  
The examiner noted that the anxiety continued to intensify in 
spite of opening the door to the office.  The appellant 
acknowledged that he regularly wondered whether or not it was 
worth continuing to live, but that he had no suicidal intent 
or plan at the current time.  He reported a suicide attempt 
in 1995.  The appellant also acknowledged having thoughts of 
killing others, but had no plans or intent.  He stated that 
he had better impulse control than he did in the past, and 
that he tried to think before acting when angry.  Speech 
production was normal.  Thought processes were linear and 
goal-directed.  There were no psychotic features evident 
during the interview, although the appellant reported that 
once or twice a week he had visual hallucinations, typically 
of Viet Cong.  He indicated that talking about Vietnam tended 
to increase the frequency and intensity of the 
hallucinations.  The appellant was oriented times three.  He 
was unable to remember the names of three objects after a 
five minute delay with unrelated tasks.  Judgment and insight 
were fair.  The diagnoses included the following: (Axis I) 
(1) PTSD, chronic, (2) polysubstance abuse, sustained full 
remission, (Axis IV) Vietnam combat, unemployment, and (Axis 
V) GAF score of 50; highest GAF score in the past year, 50.    

Following the mental status evaluation, the examiner stated 
that there had been much consistency in the GAF scores for 
the appellant in recent assessments and discharge summaries.  
Overall, there appeared to be little change in his symptom 
picture.  He had been able to find ways to cope with his 
symptoms without using substance or drinking over the past 
three years, but had reported that the struggle had become 
increasingly difficult without becoming self-destructive or 
hurting others.  The examiner noted that the appellant had 
been able to maintain a low-demand, incentive therapy 
position at the Dayton VAMC.  However, it was the examiner's 
opinion that the appellant would "decompensate" in a work 
environment that had ongoing demands or more frequent contact 
with people.  According to the examiner, the appellant's 
regularly occurring flashbacks, hypervigilance, and 
hyperarousal would both impede his ability to concentrate on 
the job, as well as to get along with people.  Therefore, it 
was the examiner's conclusion that the appellant's PTSD 
represented a severe impediment to his obtaining and 
maintaining employment.  

In January 1999, the RO received records from the Social 
Security Administration (SSA), which consisted mostly of VA 
outpatient and inpatient treatment records, from August 1992 
to June 1998.  The VA records show intermittent treatment and 
numerous hospitalizations, for the appellant's PTSD.  The SSA 
records also include a Disability Determination and 
Transmittal Report from the SSA, which shows that the 
appellant was awarded Social Security disability benefits, 
effective from March 31, 1994, due to primary diagnosis of 
anxiety related disorders and secondary diagnosis of 
borderline intellectual functioning.  

In a May 1999 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from October 18, 1993 
to November 30, 1993, based upon a Discharge Summary from the 
Chillicothe VAMC, which showed that the appellant was 
hospitalized for his PTSD from October 18, 1993 to November 
12, 1993.  The RO noted that the Chillicothe VAMC Discharge 
Summary was included with the recently received SSA records 
and was not previously of record. The RO further noted that 
from December 1, 1993, the appellant's 50 percent evaluation 
would be reinstated.

In May 2001, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that since his last VA 
psychiatric evaluation in August 1998, he had been in the 
PTSD Residential Program three times and that those programs 
did not help him any.  The appellant indicated that at 
present, he lived alone and liked to stay by himself.  He 
noted that he was currently receiving psychiatric treatment 
for his PTSD at the Dayton VAMC and that he took medication 
to relieve his symptoms.  The appellant denied using alcohol 
or street drugs for over a year.  According to the appellant, 
he had flashbacks and nightmares all of the time and he was 
not getting any sleep.  The appellant reported that he was 
depressed a lot and that he stayed in his house all of the 
time.  He revealed that his PTSD was getting worse.  

Upon mental status evaluation, the appellant was alert and 
oriented to person, place, and time.  His affect was 
constricted and he reported his mood to be depressed.  The 
appellant indicated that his sleep was interrupted due to 
nightmares about Vietnam, which he had every night.  He noted 
that he had flashbacks about Vietnam almost everyday.  When 
asked about suicidal ideation, he said, "not lately."  The 
appellant denied having any homicidal thoughts.  He admitted 
to having some survivor guilt, and he stated that his energy 
level, sex drive, and concentration were all decreased.  The 
appellant's thought processes were linear and goal directed, 
and his thought content did not reveal any hallucinations or 
delusions.  The diagnoses included the following: (Axis I) 
(1) PTSD, (2) major depressive disorder, recurrent, moderate, 
(3) polysubstance dependence, in sustained full remission, 
(Axis IV) (1) medical problems, (2) unemployment, and (Axis 
V) current GAF score of 55; past year GAF score of 55.  

Following the mental status evaluation, the examining 
physician stated that the appellant represented a severe form 
of PTSD, manifested by nightmares about Vietnam every night 
and flashbacks almost daily about Vietnam.  The examiner 
indicated that the appellant also suffered from major 
depression which was manifested by decreased appetite, 
impaired sleep, occasional suicidal ideation, but not at the 
present time, survivor guilt, decreased energy, decreased 
interest in sex, and decreased concentration.  According to 
the examiner, the appellant's polysubstance dependence was in 
sustained, full remission, and he did not see any evidence of 
a personality disorder.  The examiner revealed that the 
appellant's ability to interact appropriately with others was 
impaired due to his PTSD, and that his impulse control was 
also impaired due to his PTSD.  In addition, the appellant 
was unable to accept criticism and supervision due to his 
PTSD, and he was not very flexible.  The appellant's 
concentration and memory were also severely impaired due to 
his PTSD and borderline intellectual functioning.  The 
appellant was not suicidal at present.  According to the 
examiner, the appellant tended to withdraw as his depression 
increased, and he also liked to stay at home by himself 
because of his PTSD and depression.    

In October 2001, the RO received outpatient treatment records 
from the Dayton VAMC, from June 2000 to June 2001.  The 
records show intermittent treatment for the appellant's PTSD.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA 
examinations in May 1991, February 1994, March 1997, August 
1998, and May 2001 for his PTSD.  In addition, the RO has 
received numerous VA hospitalization summaries pertaining to 
inpatient treatment for the appellant's PTSD.  Moreover, the 
RO has also received records from the Social Security 
Administration, which consisted mostly of VA outpatient and 
inpatient treatment records, from August 1992 to June 1998, 
and outpatient treatment records from the Dayton VAMC, from 
June 2000 to June 2001.  Thus, in light of the above, the 
Board concludes that the appellant has had VA examinations 
pertinent to his service-connected PTSD, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.    

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

As noted above, in September 1992, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective from March 25, 1991.  
However, in a July 1994 rating action, the RO increased his 
rating from 30 to 50 percent disabling, effective from March 
25, 1991.  As the appellant took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  Thus, the Board must evaluate the relevant evidence 
since March 1991.  

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2001). Regarding 
the question of whether the former or newly revised 
diagnostic criteria for PTSD apply to the appellant's case, 
the Board observes that where the law or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claim must be evaluated under both the former and 
newly revised rating criteria to determine which version is 
most favorable him.

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows: A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the appellant's case, since his claim 
for an increased rating was filed before the regulatory 
change occurred.  Under 38 C.F.R. § 4.16(c), the assignment 
of a 100 percent schedular rating is warranted in cases in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (discussing the applicability of 38 
C.F.R. § 4.16(c)); see also Swan v. Derwinski, 1 Vet. App. 20 
(1990).

Based on the entire evidence of record, as discussed above, 
it is the Board's determination that the schedular criteria 
for a 70 percent rating for PTSD have been met under the 
"old" Code 9411.  In particular, the evidence reveals that 
the appellant has been hospitalized numerous times to receive 
treatment for his PTSD.  The pertinent symptoms associated 
with the appellant's PTSD include depression, sleep 
difficulties, anxiety, an exaggerated startle response, 
suicidal ideation, flashbacks, nightmares, difficulty 
concentrating, hyperarousal, and unprovoked irritability.  
Moreover, since 1991, the appellant has attempted suicide on 
at least two to three occasions.  A Hospital Summary from the 
Dayton VAMC shows that the appellant was hospitalized from 
June to July 1995, following an overdose of Trazodone.  After 
the appellant was stabilized, he stated that he had been 
depressed for the past two weeks, with decreased sleep and 
appetite and some suicidal ideations followed by an attempt.  
The appellant also indicated that he felt hopeless about his 
situation and that he had been plagued by flashbacks.  Upon 
his discharge, he was diagnosed with PTSD.  The appellant's 
GAF score was 45 to 50 upon admission and 60 upon his 
discharge.  The Board notes that since 1991, the appellant's 
GAF scores have consistently been in the 50 to 55 range.  

In the instant case, the Board recognizes that the appellant 
has a work history and had worked at General Motors, 
Chrysler, and at the Atlanta Constitution Newspaper for one 
year.  However, the Board also notes that the appellant has 
been unemployed since approximately 1994.  In addition, 
although in the appellant's August 1998 VA psychiatric 
evaluation, the examiner noted that the appellant had been 
able to maintain a low-demand, incentive therapy position at 
the Dayton VAMC, the examiner also stated that it was his 
opinion that the appellant would "decompensate" in a work 
environment that had ongoing demands or more frequent contact 
with people.  According to the examiner, the appellant's 
regularly occurring flashbacks, hypervigilance, and 
hyperarousal would both impede his ability to concentrate on 
the job, as well as to get along with people.  Therefore, it 
was the examiner's conclusion that the appellant's PTSD 
represented a severe impediment to his obtaining and 
maintaining employment.  

The Board further notes that in the appellant's most recent 
VA psychiatric evaluation, dated in May 2001, the examining 
physician stated that the appellant represented a severe form 
of PTSD, manifested by nightmares about Vietnam every night 
and flashbacks almost daily about Vietnam.  The examiner 
indicated that the appellant also suffered from major 
depression which was manifested by decreased appetite, 
impaired sleep, occasional suicidal ideation, but not at the 
present time, survivor guilt, decreased energy, decreased 
interest in sex, and decreased concentration.  In addition, 
the examiner revealed that the appellant's ability to 
interact appropriately with others was impaired due to his 
PTSD, and that his impulse control was also impaired due to 
his PTSD.  Therefore, in light of the above, it is the 
Board's determination that the evidence of record indicates 
that the appellant's PTSD symptoms, overall, are in fact 
productive of severe impairment.  Accordingly, the Board 
concludes that a 70 percent rating under the former criteria 
of Diagnostic Code 9411 is warranted. 

As noted above, 38 C.F.R. 4.16(c) provided for a 100 percent 
schedular evaluation for a psychiatric disorder when the only 
compensable service connected disorder was a psychiatric 
disorder assigned a 70 percent evaluation and when the 
disorder was found to preclude employment.  While that 
subpart has been deleted during the pendency of this claim, 
the more favorable statute or regulation is to be applied.  
See Karnas, 1 Vet. App. at 313.  

In the instant case, the Board notes that the appellant is 
now in receipt of a 70 percent disabling rating for his PTSD.  
In addition, the appellant is service-connected only for 
PTSD.  Moreover, the totality of the evidence shows that the 
appellant has not worked since approximately 1994, and a VA 
examiner opined in August 1998 that the appellant's PTSD 
represented a severe impediment to his obtaining and 
maintaining employment.  The Board further observes that in 
the appellant's most recent VA psychiatric evaluation, dated 
in May 2001, the examiner stated that the appellant was 
unable to accept criticism and supervision due to his PTSD, 
and that he was not very flexible.  It was also the 
examiner's opinion that the appellant represented a severe 
form of PTSD and that due to his PTSD, his ability to 
interact appropriately with others and his impulse control 
were impaired. 

In light of the above, the Board finds that the veteran is 
demonstrably unable to secure or follow a substantially 
gainful occupation because of his service-connected PTSD.  
Thus, a 100 percent schedular rating is warranted under the 
former rating criteria.  38 C.F.R. §§  4.16(c), 4.131, 4.132, 
Diagnostic Code 9411 (1996).  In view of the grant of total 
benefits for the service-connected psychiatric disorder, the 
Board does not need to examine the propriety of evaluating 
the appellant's psychiatric disorder under the criteria for 
rating mental disorders that became effective November 7, 
1996.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).  


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.   




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

